Case: 1:20-cv-00285-TSB-KLL Doc #: 31 Filed: 08/23/21 Page: 1 of 3 PAGEID #: 2473




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KIMBERLY KHAMISI,                                      Case No. 1:20-cv-285
     Petitioner,
                                                       Black, J.
       vs.                                             Litkovitz, M.J.

SHERIFF JIM NEIL,                                      SUPPLEMENTAL REPORT
     Respondent.                                       AND RECOMMENDATION

       On August 3, 2021, this Court issued a Report and Recommendation to stay and

terminate on the Court’s active docket petitioner’s mixed habeas corpus petition pending

exhaustion of her claims concerning the conditions of her judicial release through a delayed

appeal to the Ohio Court of Appeals. (Doc. 29). See 28 U.S.C. § 2254(b)(1)(A) (generally

requiring exhaustion of available state-court remedies); see also Granberry v. Greer, 481 U.S.

129, 131 (1987) (noting strong presumption in favor of requiring exhaustion of state remedies).

Petitioner has since filed objections, reiterating her argument that exhaustion would be futile due

to the conditions of her community release and stating, for the first time in this Court, that in

2019 her probation officer denied her permission to seek post-conviction relief. (Doc. 30, at

PageID 2462). Having considered this new information, the Court finds no basis to alter its

previous recommendation. (See Doc. 29, at PageID 2450-51).

       As the Court noted in its Report and Recommendation, the challenged conditions of

petitioner’s community release specifically exclude from limitation an appeal filed in petitioner’s

criminal case, and petitioner has filed several petitions in the state and federal courts while on

judicial release. (See Doc. 29, at PageID 2443, 2449, n.5). Further, on October 16, 2019, the

Ohio Court of Appeals told petitioner that she “has adequate remedies at law through appeal[.]”

(See Doc. 29, at PageID 2449). The alleged conversation petitioner now relies on to show

futility occurred prior to the Ohio Court of Appeals’ Entry (see Doc. 30, at PageID 2462, citing
Case: 1:20-cv-00285-TSB-KLL Doc #: 31 Filed: 08/23/21 Page: 2 of 3 PAGEID #: 2474




to case dismissed on July 8, 2019) and does not alter the undersigned’s finding that the record

before the Court provides no indication that petitioner’s conditions of judicial release prevent her

from exhausting her claims through a delayed appeal.

        Because petitioner has not shown that exhaustion of her state-court remedies would be

futile, the Court should adopt the undersigned’s August 3, 2021 Report and Recommendation

(Doc. 29) in its entirety.



__________
 8/23/2021
Date                                                  Karen L. Litkovitz
                                                      United States Magistrate Judge




                                                 2
Case: 1:20-cv-00285-TSB-KLL Doc #: 31 Filed: 08/23/21 Page: 3 of 3 PAGEID #: 2475




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KIMBERLY KHAMISI,                                     Case No. 1:20-cv-285
     Petitioner,
                                                      Black, J.
       vs.                                            Litkovitz, M.J.

SHERIFF JIM NEIL,
     Respondent.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
